UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4226


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

RASHARD WILSON,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00086-RWT-5)


Submitted:   October 31, 2014             Decided:   December 22, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Smith, Victoria S. Palmer, THE SMITH APPELLATE LAW
FIRM, Washington, D.C., for Appellant. Arun G. Rao, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashard         Wilson   appeals         his   conviction          and   235-month

sentence    imposed       following       his      guilty    plea       to     conspiracy      to

distribute and possess with intent to distribute one kilogram or

more of phencyclidine (“PCP”), twenty-eight grams or more of

cocaine    base,      and      heroin,    in    violation         of    21     U.S.C.    §    846

(2012).        On    appeal,     counsel       has    filed      a     brief    pursuant       to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal but questioning whether

(1) Wilson’s appellate waiver is enforceable, (2) his sentence

is    unreasonable        on   multiple    grounds,         and      (3)     the     Government

breached the plea agreement.                   Wilson was notified of his right

to file a pro se supplemental brief but has not done so.                                     The

Government has declined to file a response.                          We affirm.

            Counsel         first    argues         that    the        court    inaccurately

advised Wilson regarding the appellate waiver provision in his

plea agreement, rendering the waiver unenforceable.                                We need not

reach this issue, as the Government has not sought to enforce

the    waiver,      and   we    decline    to      enforce       appellate         waivers    sua

sponte.    See United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005); see also United States v. Poindexter, 492 F.3d 263, 271

(4th    Cir.     2007)      (recognizing           that,    in       Anders     appeal       with

appellate waiver, Government’s failure to respond “allow[s] this

court to perform the required Anders review”).

                                               2
            Counsel      next     raises    several    challenges       to    Wilson’s

sentence.      We review a sentence for reasonableness, applying “a

deferential         abuse-of-discretion         standard.”       Gall    v.     United

States, 552 U.S. 38, 41 (2007).                 We “must first ensure that the

district court committed no significant procedural error,” such

as improper calculation of the Guidelines range, insufficient

consideration of the 18 U.S.C. § 3553(a) (2012) factors, and

inadequate explanation of the sentence imposed.                   Gall, 552 U.S.

at 51.     In assessing Guidelines calculations, we review factual

findings      for     clear     error,    legal    conclusions     de    novo,     and

unpreserved      arguments       for     plain    error.       United    States     v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).

            If      we   find     no     procedural   error,     we     examine    the

substantive reasonableness of a sentence under “the totality of

the circumstances.”           Gall, 552 U.S. at 51.          The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

the goals of sentencing.               See 18 U.S.C. § 3553(a).          We presume

on   appeal      that    a    within-      or    below-Guidelines       sentence    is

substantively reasonable.              Susi, 674 F.3d at 289.         The defendant

bears the burden to “rebut the presumption by demonstrating that

the sentence is unreasonable when measured against the § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).



                                            3
            Counsel     questions       whether         the     trial    court       erred     in

imposing the career offender Guidelines enhancement because his

Maryland conviction for possession with intent to distribute PCP

was   not    a    proper    career       offender            predicate        in     light    of

Descamps v. United States, 133 S. Ct. 2276 (2013).                             We find this

argument     unpersuasive,       as     Wilson          stipulated       to        the     career

offender     enhancement,        and,       in    any        event,     his        statute     of

conviction       clearly       qualifies         as      a     predicate           “controlled

substance       offense.”       See     U.S.      Sentencing          Guidelines           Manual

(“USSG”) § 4B1.2(b) (defining controlled substance offense); Md.

Code Ann., Crim. Law, § 5-602 (LexisNexis 2012) (criminalizing

distributing or possessing with intent to distribute controlled

dangerous substance).

            Counsel     also     questions            whether    the    court        erred     in

considering factors other than Wilson’s substantial assistance

in determining the extent of his downward departure.                                 Where the

Government       has   moved     for    a    downward           departure          under     USSG

§ 5K1.1, the court “has broad discretion in deciding whether to

depart downward and to what extent.”                         United States v. Pearce,

191 F.3d 488, 492 (4th Cir. 1999).                      Guidelines Section 5K1.1(a)

provides    a    non-exclusive        list       of    factors    the    district           court

should consider in ruling on a downward departure motion.                                     The

district     court     is   required         to       conduct     an     “individualized

qualitative examination” of the defendant’s cooperation.                                   United

                                             4
States v. Hill, 70 F.3d 321, 325 (4th Cir. 1995).                        “[A]ny factor

considered by the district court on a § 5K1.1 motion must relate

to the ‘nature, extent, and significance’ of the defendant’s

assistance.”      United States v. Pearce, 191 F.3d 488, 492 (4th

Cir. 1999).      However, “[t]he nature, extent, and significance of

assistance can involve a broad spectrum of conduct that must be

evaluated by the court on an individual basis.”                           USSG § 5K1.1

cmt. (background).

           Our    review    of    the    record      reveals       no    error    in    the

court’s consideration of Wilson’s relative assistance.                           Although

it is not one of the factors enumerated in USSG § 5K1.1(a),

comparison     of      Wilson’s        contribution         with        that     of     his

codefendants     is    directly    related      to    the    nature,       extent,      and

significance of Wilson’s assistance and relevant to several of

the enumerated factors.           See USSG § 5K1.1(a)(1), (3).                   Thus, we

conclude   the      court   did    not    abuse      its    broad       discretion       in

determining      the   extent     of    the    departure       based      in     part    on

Wilson’s relative assistance.

           Counsel      next    questions      whether      the    court       imposed    a

substantively     unreasonable         sentence      because      his    sentence       was

greater than that of his codefendants.                      As counsel concedes,

however,   the    court     considered        the    need   to     limit       sentencing

disparities but concluded that Wilson’s higher Guidelines range

was warranted by his extensive criminal history and resulting

                                          5
career    offender      status.        Because           any    disparity      in    Wilson’s

sentence was not unjustified, his sentence was not substantively

unreasonable on this basis.

               Finally, counsel also questions whether the Government

breached    the      plea    agreement     when      it        agreed    not    to    rely       on

Wilson’s prior felony drug conviction to enhance his mandatory

minimum sentence, but later relied on that conviction to argue

for the career offender enhancement.                      We conclude this argument

is     meritless.           Wilson    stipulated          to     the     career      offender

enhancement, and the Government did not obligate itself not to

rely on Wilson’s prior convictions for purposes other than the

statutory      sentencing      enhancement.              Because       the   Government          is

held    only    to    those    promises       it     actually       made       in    the    plea

agreement, United States v. Dawson, 587 F.3d 640, 645 (4th Cir.

2009), we discern no breach of the plea agreement.

               In    sum,     the     court       properly        calculated         Wilson’s

Guidelines      range    and    adopted       the    Government’s            request       for   a

downward departure under USSG § 5K1.1.                           The court provided a

detailed explanation for the sentence it imposed, grounded in

the § 3553(a) factors.              Wilson does not rebut the presumption of

reasonableness        accorded       his   below-Guidelines              sentence.           See

Susi, 674 F.3d at 289; Montes-Pineda, 445 F.3d at 379.                                 And the

Government      did   not     breach    the       plea    agreement.           We    therefore

conclude the sentence is reasonable.

                                              6
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm   Wilson’s   conviction    and    sentence.       This

court requires that counsel inform Wilson, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Wilson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Wilson.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in   the   materials

before   this    court   and   argument   would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      7